UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 19, 2011 SOUTHERN TRUST SECURITIES HOLDING CORP. (Exact name of registrant as specified in its charter) Florida 000-52618 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 145 Almeria Ave., Coral Gables, Florida 33134 (Address of principal executive offices) (zip code) Registrant’s telephone number, including area code: (305) 446-4800 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.01 Changes in Registrant’s Certifying Accountant (a) Effective December 19, 2011, Southern Trust Securities Holding Corp. (the “Company”) dismissed Rothstein Kass & Company, P.C. (“Rothstein”) as the Company’s independent registered public accounting firm.Rothstein’s reports on the Company’s consolidated financial statements for the years ended December 31, 2010 and 2009 did not contain an adverse opinion or a disclaimer of opinion and were not qualified or modified as to uncertainty, audit scope or accounting principles. The decision to change accountants was approved by a majority of the Company’s Board of Directors. During the Company’s two most recent fiscal years and any subsequent interim period preceding the Company’s dismissal of Rothstein on December 19, 2011, there were not any disagreements with Rothstein on any matter of accounting principles or practices, financial statement disclosure or auditing scope or procedure. (b) Effective December 19, 2011, the Company engaged Morrison Brown Argiz & Farra, LLC as the Company’s independent registered public accounting firm. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SOUTHERN TRUST SECURITIES HOLDING CORP. By: /s/Robert Escobio Robert Escobio Chief Executive Officer Date: December 21, 2011
